DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Tabbara).

	
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1), further in view of Tabbara et al. (U.S. Patent No. 6,460,043 B1).
Regarding claim 1, Nguyen teaches a method comprising:
receiving, at a database server from a client computing device, a first query that targets a first database managed by the database server, wherein the first query specifies a first set of one or more database operations to be performed by the database server (paragraph [0024], line 4-6, the database engine 22 may receive from a client a request to add reference column to a table of a database schema 26). 
Nguyen does not explicitly disclose: after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type.
Elisha teaches: after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type ([0076], [0086], [0089], DB 206 communicates with a database 206 DB using network, DB206 includes an add-on DB module 208; a user enter DDL command using the DBMS client 202, DB Module 208 intercept commands sent from DBMS client; determining if it is a database schema change command, a set of rules is used in this analysis, each rules specifies a list of DDL keywords, a set of regular expression and string manipulation methods in order to differentiate the DDL commands from other commands; if it is a database schema change command, sending ‘register DDL’ command message to system server application, also see paragraph [0004]-[0005] about SQL [structured Query Language] in relational databases; noted, the command is interpreted as ‘first query’; the ‘add on’ DB module 208 is interpreted as ‘plug-in’ in light of the plug-in taught by Nguyen (paragraph [0017], [0024] as utilizing the plugins for communicating between the database engine and the external data sources; plugins may be software component to add functionality; the plugins may be configured to create a request or query to the external source according to configured parameters of the plugin)).
Motivation to do so would be to include after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type to manage schema changes made by a user to an object in a database (Elisha, paragraph [0010]).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type into a database schema of Nguyen.
Nguyen as modified by Elisha further teach: 
in response to determining that the first query is the first type of query, the plugin causing a message to be sent to a process that is external to the database server and external to the client computing device, wherein the message includes one or more features of the first query (Nguyen, paragraph [0017], [0024], [0025], [0028], the plugins facilitate communication between the database engine and the various external data sources 16 and 20; plugins may be software component to add functionality; the plugins may be configured to create a request or query to the external source according to configured parameters of the plugin; the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, noted, the plugins facilitate communication between the database engine and external data sources 16, 20 [external sources is external to the client and database engine], the request may indicate the type of data [interpreted as features of the first query] to be included in the added column, the database engine contact the external database [interpreted message based on the utilization of plugins to the external data source], for the data items identified by the data identifying parameters, and writing the data to the database, therefore, it teaches in response to determining that the first query is the first type of query, the plugin causing a message to be sent to a process that is external to the database server and external to the client computing device, wherein the message includes one or more features of the first query as claimed);
and executing, at the database server, the first query to perform the first set of one or more database operations (Nguyen, Fig. 2, paragraph [0028], the database engine may modify the schema to include the reference column described by the request, if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly).
Nguyen as modified by Elisha do not explicitly disclose: performing, by the process that is external to the database server: generating a new query based on the one or more features, wherein the new query specifies a second set of one or more database operations that are different than the first set of one or more database operations: and sending the new query to the database server, wherein the new query includes information that is based on the one or more features: and executing the new query in the database server to perform the second set of one or more database operations.
Tabbara teaches: 
performing, by the process that is external to the database server (Fig. 3, col. 6, line 39-56, Data Services Layer is interpreted as the process that is external to the database server [Underlying provider is interpreted as the database server]): generating a new query based on the one or more features, wherein the new query specifies a second set of one or more database operations that are different than the first set of one or more database operations (col. 6, line 39-56, col. 37, line 53-61, visiting all of the children node which are constraint by current node and generate UPDATE statement in like manner for them, noted, the UPDATE statement of the child node is interpreted as a second set of one or more database operations that are different than the first set of one or more database operations); and sending the new query to the database server, wherein the new query includes information that is based on the one or more features; and executing the new query in the database server to perform the second set of one or more database operations (Fig. 3, col. 6, line 39-56, col. 37, line 5-23, col. 38, line 1-30, supplying the DML queries to provider; UPDATE statement is generated with the portion describing the update corresponding exactly to those value columns which have been changed; committing the database operation).
Motivation to do so would be to include performing, by the process that is external to the database server: generating a new query based on the one or more features, wherein the new query specifies a second set of one or more database operations that are different than the first set of one or more database operations: and sending the new query to the database server, wherein the new query includes information that is based on the one or more features: and executing the new query in the database server to perform the second set of one or more database operations.
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include performing, by the process that is external to the database server: generating a new query based on the one or more features, wherein the new query specifies a second set of one or more database operations that are different than the first set of one or more database operations: and sending the new query to the database server, wherein the new query includes information that is based on the one or more features: and executing the new query in the database server to perform the second set of one or more database operations into a database schema of Nguyen allowing the schematizer to make changes in the underlying database transparent to the application, and simplifies the process of rewriting the application’s queries to the schematizer (Tabbara, col. 2, line 67, col. 3, line 1-3).
Regarding claim 2, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, further teach the first type of query is a Data Definition Language (DDL) query that targets a particular table in the first database (Nguyen, paragraph [0027], targeting table User in CREATE TABLE command); the particular table has a first structure prior to execution of the DDL query and a second structure after execution of the DDL query (Nguyen, [0024], [0025], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; noted, the particular table has structure without the reference column before the execution of ADD and the included reference column after the modification of table structure, which interpreted as the particular table has a first structure prior to execution of the DDL query and a second structure after execution of the DDL query); the one or more features indicate information about the second structure of the particular table ([0024], [0025], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate a type of data for the data to be included in the column).
Regarding claim 3, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, further teach executing the new query causes at least one operation to be performed in a second database that is different than the first database (Tabbara, col. 37, line 5-23, col. 37, line 53-61, col. 38, line 1-30, visiting all of the children node which are constraint by current node and generate UPDATE statement in like manner for them; UPDATE statement is generated with the portion describing the update corresponding exactly to those value columns which have been changed; committing the database operation; ordering constraint to preserve correctness in the case where there are child rowsets being updated concurrently with parent rowsets: the content of child rowsets must be inserted after the parent rowset has been inserted, noted, the child node is interpreted as a second database that is different than the first database).
Regarding claim 4, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: a particular feature of the one or more features identifies a particular table in the first database with a first schema; the first query, when executed by the database server, produces a second schema for the particular table in the first database; the second schema is different than the first schema (Nguyen, [0024], [0025], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly, noted, the ADD feature identifying the table that will add the reference column; when modifying the existing the schema by adding the reference column, which will produce a the table with newly added column [second schema] which is different than the existing schema [first schema]); the new query causes the database server to store a record in a second table; wherein the record includes data that defines the second schema (Tabbara, col. 37, line 5-23, col. 37, line 53-61, col. 38, line 1-30, visiting all of the children node which are constraint by current node and generate UPDATE statement in like manner for them; UPDATE statement is generated with the portion describing the update corresponding exactly to those value columns which have been changed; committing the database operation; ordering constraint to preserve correctness in the case where there are child rowsets being updated concurrently with parent rowsets: the content of child rowsets must be inserted after the parent rowset has been inserted; in conjunction with the teaching of Nguyen, paragraph [0024], [0025], [0028], if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, and writing the data to the database, it teaches the new query causes the database server to store a record in a second table; wherein the record includes data that defines the second schema as claimed).
Regarding claim 8, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining whether the first query is the first type of query comprises determining that the first query comprises one or more particular keywords (Nguyen, paragraph [0024], [0026], [0027], [0028], teaches the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly, noted, the ADD and/or CREATE TABLE is interpreted as one or more particular keywords; while Elisha, [0076]-[0077], [0086], [0089], teaches DB Module 208 intercept commands sent from DBMS client; determining if it is a database schema change command, a set of rules is used in this analysis, each rules specifies a list of DDL keywords, a set of regular expression and string manipulation methods in order to differentiate the DDL commands from other commands; if it is a database schema change command, sending ‘register DDL’ command message to system server application, it teaches wherein determining whether the first query is the first type of query comprises determining that the first query comprises one or more particular keywords as claimed).
Regarding claim 9, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the database server and the process that is external to the database server are executed on different computers (Nguyen, [0028], the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, the database engine contact the external database, and writing the data to the database, noted, the process of external data source retrieving data from the request for data items from database engine, then database engine write the data to the database, which read on wherein the database server and the process that is external to the database server are executed on different computers as claimed).
Regarding claim 10, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, further teach: in response to determining that the first query is the first type of query, sending a notification to the client computing device identifying the first type of query and one or more actions available to the client computing device (Elisha, [0076]-[0077], [0086]-[0089], teaches DB Module 208 intercept commands sent from DBMS client; determining if it is a database schema change command, a set of rules is used in this analysis, each rules specifies a list of DDL keywords, a set of regular expression and string manipulation methods in order to differentiate the DDL commands from other commands; if it is a database schema change command, sending ‘register DDL’ command message to system server application, registering the corresponding data at the repository, a DDL registration acknowledgement is sent from the System Server module to the DB module 208 which forwards a status message to the DBMS client; a ‘view registered’ request is sent from the client module to the system server module, system server module queries the repository for corresponding user’s registered DDL commands, the user goes over the DDL commands, selects and marks the ones for commit operation , noted, as the status indicated command is registered as DDL; the status is interpreted as the notification identifying the command as DDL since it indicates that the command is registered as DDL command; the user goes over the registered DDL commands, selecting and mark for operation which read on as one or more actions available to the client computing device).
Regarding claim 11, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 10, further teach wherein the one or more actions are based on the first type of query (Nguyen, paragraph [0024], [0026], [0027], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, and writing the data to the database).
As per claims 12-15, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 1-4 respectively and are similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 8-9 respectively and are similarly rejected.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1) and Tabbara et al. (U.S. Patent No. 6,460,043 B1), further in view of Zhu et al. (U.S. Pub. No. 2012/0317076 A1).
Regarding claim 5, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 4, but does not explicitly disclose: in response to new second query, updating a transaction log with data from the record; based on the transaction log, generating a trail file; and using the trail file to duplicate at least a portion of the first database.
Zhu teaches in response to the new query, updating a transaction log with data from the record (pargraph [0021]-[0023], storing the record of the transactions that manipulate the tables; the primary database transaction log may be created and/or maintained by the primary database or replication agent; primary database transaction log may be a text log, a database table, etc., noted, as the primary database transaction log being maintained, which indicates the transaction of storing, retrieving, modifying and manipulating data are updating the maintained primary database transaction log as the transaction occurred, therefore, it teaches in response to the new query, updating a transaction log with data from the record as claimed); 
based on the transaction log, generating a trail file (Fig 2A, paragraph [0035]-[0036], log reader retrieves transaction from primary database transaction log 106 in primary database and generate a change data set, log reader passes the change data set to log transfer interface; log transfer interface receives the change data set from log reader, log transfer interface uses the log transfer language to encapsulate the change data set into an LTL message, once the LTL message is generated, log transfer interface sends LTL message to replication server 110); 
and using the trail file to duplicate at least a portion of the first database (paragraph [0025], replication server disseminates those transaction to replicate databases 112 or other replication server 110, when replication server 110 receives transactions from the replication agent 108 it delivers those transactions to replicate databases 112).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include in response to the new query, updating a transaction log with data from the record; based on the transaction log, generating a trail file; and using the trail file to duplicate at least a portion of the first database into incorporating external data into a database schema of Nguyen.
Motivation to do so would be to include in response to the new query, updating a transaction log with data from the record; based on the transaction log, generating a trail file; and using the trail file to duplicate at least a portion of the first database for configuring a replication agent to manage replication of certain set of DDL commands on a table that is marked for replication in primary database (Zhu, paragraph [0030], line 2-4).
As per claim 16, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 5 and is similarly rejected.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1) and Tabbara et al. (U.S. Patent No. 6,460,043 B1), further in view of HUANG et al., WO 2013/135133 A1.
Regarding claim 23, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, further teach: the new query performs an operation that is not supported by the application programming interface (Tabbara, col. 1, line 48-51, col. 2, line 24-29, most database applications, use only a small subset of the database query language, specifically commands that fetch and update the data sets; it is undesirable to rewrite front-end code each time such changes are needed; the code must accommodate changes in the underlying structure or schema of the DBMS tables, columns, and constraints, and changes to the data that is sought by the front-end consumer, noted, it indicates that code to perform the changes in the underlying structure or schema of the DBMS tables is not there, thus it might require to rewrite the code and it is undesirable to do so. Therefore, it teaches the new query performs an operation that is not supported by the application programming interface as claimed) but do not explicitly disclose: the plugin is registered with the database server via an application programming interface.
HUANG teaches: the plugin is registered with the database server via an application programming interface (page 6, first paragraph, when a new plugin is registered, a new plugin is inserted directly into the queue)
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include the plugin is registered with the database server via an application programming interface into a database schema of Nguyen.
Motivation to do so would be to include the plugin is registered with the database server via an application programming interface that can improve the efficiency of the control and management of plug-ins and enhance simplicity and manipulation of software (HUANG, Abstract).
As per claim 25, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 23 and is similarly rejected.
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1) and Tabbara et al. (U.S. Patent No. 6,460,043 B1), further in view of Zimowski et al. (U.S. Patent No. 6,112,196).
Regarding claim 23, Nguyen as modified by Elisha and Tabbara teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the process that is external to the database server has a thread that listens for messages sent from the plugin and creates a new thread to process each message received from the plugin.
Zimowski teaches: wherein the process that is external to the database server has a thread that listens for messages sent from the plugin and creates a new thread to process each message received from the plugin (Fig. 3-4, col. 3, line 7-16 and 43-64; the plug-in may provide additional functionality to the server through interaction with server softer and other application; the run time structures include a listener thread, a plurality of worker thread, and an initialization thread, the listener thread listens to incoming request; each worker thread aids in process an incoming request; once database request is received, the worker thread is assign to aid in process the database request; the plan for processing the database request is then identified via step 60; the step 60 is known as “Create Thread”, through step 56, 58 and 60, the connection between worker thread and an instance of the database management system is generated, the database is then executed; in conjunction with the teaching of Nguyen as the plugins facilitate communication between the database engine and the various external data sources 16 and 20 (Nguyen, paragraph [0017], [0024], [0025], [0028]), therefore, it reads wherein the process that is external to the database server has a thread that listens for messages sent from the plugin and creates a new thread to process each message received from the plugin as claimed).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include wherein the process that is external to the database server has a thread that listens for messages sent from the plugin and creates a new thread to process each message received from the plugin into a database schema of Nguyen.
Motivation to do so would be to include wherein the process that is external to the database server has a thread that listens for messages sent from the plugin and creates a new thread to process each message received from the plugin to allow requests to be processed more efficiently (Zimowski, col. 2, line 1-2).
As per claim 26, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 24 and is similarly rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168